DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2021 and 8/31/2020 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the limited list of electron-acceptor groups set forth in claim 3, does not reasonably provide enablement for any electron acceptor group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The electron acceptor A is described as electron-accepting with respect to the acenaphtho dibenzofuran which would be an electron donor group (paragraph [0019]). Thus, groups that may be identified with A are almost limitless. For instance, comparing with the dibenzofuran group, an alkyl group or an alkenyl group or an aryl group is more electron-accepting (or electron-withdrawing). Are these groups qualified as A group? What if these groups lower the rigidity or the Tg of the compound? It is described in paragraph [0020] that the claimed “compound has strong rigidity, large molecular torque and is easy to vibrate, and [has] a higher triplet energy level” as well as a “high glass transition temperature Tg.” The compound as claimed in claim 1 is not limited by these characteristics and it therefore may have A groups that render the compound absent of them. Without a proper guidance, one of ordinary skill in the art would not be able to make and use the compound as claimed by selecting appropriate electron acceptor groups that would give the compound the desirable characteristics. In short, applicant fails to provide enablement for the claimed compound when the electron-acceptor group A is any group that is electron-withdrawing relative to acenaphtho dibenzofuran. Claims 2 and 11-15 have the same issue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/037429A2 to Kim et al. (see attached computer-generated English-language translation).
Regarding claim 1, Kim et al. discloses an OLED having the configuration of anode/HIL/HTL/EBL/EML/HBL/ETL/EIL/cathode (bottom of page 40 of translation), at least one of the organic material layers comprises the following compound (page 41)

    PNG
    media_image1.png
    552
    866
    media_image1.png
    Greyscale

wherein X = C, N, O, S, Si, P or Ge. Exemplary compounds include the following:

    PNG
    media_image2.png
    359
    852
    media_image2.png
    Greyscale
.
Kim et al. fails to provide examples of similar compounds but with X = O (which would be species of the claimed compound). Nevertheless, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to make and use the following compounds and expect the same results

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Claim 1 is therefore unpatentable for being obvious. So are claims 3 and 5 due to the nitrogen heterocycle-containing electron acceptor group. Claims 4 and 6-9 specify the cyano-, sulfone-, carbonyl-, phosphinyloxy-, and boron-containing electron acceptor groups but do not limit the electron acceptor group of claim 3 to these groups and these claims are therefore rejected along with claim 3. The device of claims 11-13 is disclosed by Kim et al. as explained. Claim 15 is obvious because Kim et al. employs a phosphorescent emitter in the EML wherein phosphorescence results from the combination of holes from the anode side with electrons from the cathode side (middle of page 42), and it is obvious to a person of ordinary skill in the art to design the device so that the T1 level of the emitter is lower than that of the HBL to prevent the holes from migrating to the ETL from the EML.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The compound in claim 10 are not disclosed or rendered obvious by the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762